Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered June 12, 2003, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
After conducting a Geraci/Sirois hearing (see People v Geraci, 85 NY2d 359 [1995]; Matter of Holtzman v Hellenbrand, 92 AD2d 405 [1983]), the trial court correctly determined that a previously cooperative eyewitness had been rendered unavailable due to threats made by the defendant’s brother, at the defendant’s initiative or acquiescence (see People v Cotto, 92 NY2d 68 [1998]; People v Geraci, supra).
Moreover, the court correctly declined the defendant’s request to submit manslaughter in the first degree as a lesser-included *512offense of intentional murder (see People v Seabrooks, 27 AD3d 494 [2006]; People v Moreno, 16 AD3d 438 [2005]). Prudenti, P.J., Mastro, Fisher and Lunn, JJ., concur.